DETAILED ACTION

	This is in response to the Amendment of January 7, 2021. 
	Claims 1, 3-10 and 12-17 are pending. 
Claims 1, 3-9, 13-14 and 16-17 are under consideration. 
Claims 10, 12, and 15 are withdrawn.
This Official Action is Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 13-14 and 16-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the proportion of the gum ghatti per 100 wt% of the aqueous phase component containing the gum ghatti is 1 to (6/95 x 100) wt%.  It is unclear what percentage is being recited as the value is presented within parentheses. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis  all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The previous prior art rejections have been withdrawn in light of applicant’s amendments made January 2, 2020.

Claim 1, 3-9, 13-14 and 16-17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2009/0004304 (IKEHARA) in view of Jeffries, et al., Viscosity of Aqueous Solutions of Gum Ghatti, J. Sci. Fd. Agric. 1977, 28, 173-179, (JEFFRIES).  
Claim 1 recites an emulsion composition prepared by emulsifying an oil phase component and an aqueous phase component using gum ghatti. The emulsion composition comprises gum ghatti in a proportion of not less than 50 parts by weight but not more than 400 parts by weight based on 100 parts by weight, 
the total amount, of the oil phase component; the oil phase component contains a mixture of an oil-soluble material and an oil-based solvent, 
the proportion of the oil-soluble material per 100 wt% of the emulsion composition is 0.1-5 wt%;
the proportion of the gum ghatti per 100 wt% of the aqueous phase component containing the gum ghatti is 1 to (6/95 x 100) wt%;

the absorbency of an aqueous solution of the emulsion composition obtained by diluting the emulsion composition immediately after preparation with rvater at a concentration of 1 wt% is less than 0.5, which is measured at a wavelength of 720 mn and cell width of 1 cm in comparison with water:
the gum ghatti has a viscosity of 50 to 3000 mPa* s,  in an assay by preparing a 15 wt% aqueous solution of the gum ghatti and measuring its viscosity for 1 minute at 20°C and 30 rpm using a Brookfield viscometer, and 
the oil-soluble material is at least one is selected from the group consisting of oil-soluble flavorings, oil-soluble colorants, fat-soluble vitamins, limonene, linalool, nerol, citronellol,  geraniol,  citral,  1-menthol, eugenol, cinnamic aldehyde, anethole, perillaldehyde, vanillin, γ-undecalactone. 10, ubiquinol, α-lipoic acid, a-linolenic acid, eicosapentaenoic acid, docosahexaenoic acid, omega-6 fatty acids, and phytosterols, 
the emulsion composition is an additive for at least one water-containing product selected from the group consisting of food, beverages, fragrances, cosmetics, pharmaceuticals, and quasi-drags, 
the emulsion composition is in the form of an emulsion.
As to claim 1, US 2009/0004304 (IKEHARA) taches an emulsion [0065] prepared by emulsifying an oil phase component and an aqueous phase [0065] component using gum ghatti [0015], [0017].  The gum ghatti is identified as a water soluble polymer (B) in a proportion of 20-97.9% (i.e., 1:5 to 1:97.9)  of the emulsion [0041], which overlaps the claimed amount of 50 parts by weight but not more than 400 parts by weight based on 100 parts by weight (1:4 to 4:1). 
The oil phase component contains a mixture of an oil-soluble material and an oil-based solvent in the form of an oil component (A) containing an oil soluble material (i.e., oil soluble coenzyme Q10) can be stably processed into an emulsified powder [0062]. 
The oil component (A) containing an oil-soluble material is generally within the range of 1-70 wt% of the emulsion, which overlaps the claimed amount of oil-soluble material per 100 wt% of the emulsion composition is 0.1-5 wt% [0039]. 
It would have been obvious to one skilled in the art to provide gum ghatti in 50 parts by weight but not more than 400 parts by weight based on 100 parts of the emulsion and an oil component in an amount of 0.1 to 5%, as IKEHARA already teaches overlapping amounts.  
Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. 
As to the absorbency, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

The emulsion can be used for foods such as general foods, food with nutrient function claims, food for specified health uses, nutritional supplement, nutritional product, drinks and the like; pharmaceutical products such as therapeutic drug, prophylactic drug, animal drug and the like; quasi-drug, cosmetic, feed and the like  [0070].  Thus, the disclosed foods encompass water containing products and meet the claimed limitation.
IKEHARA does not teach the viscosity of the gum ghatti. 
JEFFRIES teaches that gum ghatti is a gum of unstable quality so that is often produced in batches to obtain the desired viscosity.  The viscosity of “grade 1” varies from 30 to 400 cP (5 % solution)(pg. 173).  However, JEFFRIES also teaches that the viscosity can be varied by “simply measuring” the amount of water and blending the gum ghatti to a constant level one can control the viscosity of gum ghatti (page 178).   
Thus, it would have been obvious for IKEHARA to select to a gum ghatti based on its desired viscosity and gelling properties need in the composition, as taught by JEFFRIES.  Indeed, applicant has created this parameter and accompanying conditions to determine viscosity. In this regard, the applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability.  In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim 3 recites that the oil-soluble material can be a fat-soluble vitamins, docosahexaenoic acid, eicosapentaenoic acid, coenzyme Q10, lipoic acids, a-linolenic acid, oil-soluble polyphenols, sesamin, phytosterols, and glycosyl ceramides. 
As to claim 3, IKEHARA teaches that the oil-soluble material can be coenzyme Q10 [0072]. 

Claim 4 recites that the oil phase component comprises at least one member selected from the group consisting of glycerin fatty acid esters and medium-chain triglycerides. 
The medium chain triglycerides can be used as the oil source [0035].

Claim 5 recites that the glycerin fatty acid ester is a polyglycerin fatty acid ester in which 5 to 8 molecules of C2-10 saturated fatty acid are bonded to polyglycerin having an average polymerization degree of 3 to 10 by ester bonds. 
IKEHARA teaches that fatty acid and organic acid esters of monoglycerol, polyglycerol fatty acid esters, polyglycerin condensed ricinoleate can be used. As the fatty acid and organic acid esters of monoglycerol, for example, stearic acid and citric acid ester of monoglycerol, stearic acid and acetic acid ester of monoglycerol, stearic acid and succinic acid ester of monoglycerol, caprylic acid and succinic acid ester of monoglycerol, stearic acid and lactic acid ester of monoglycerol, stearic acid and 

Claim 6 recites that oil phase component further comprises lecithin. 
IKEHARA teaches this at [0044]. 

Claim 7 recites that the emulsion composition is at least one member selected from the group consisting of emulsified flavoring preparations, emulsified colorant preparations, and emulsified functional preparations. 
IKEHARA teaches that the emulsion can be used for food with nutrient function claims [0070]. 

Claim 8 recites that the absorbency of an aqueous solution of the emulsion composition obtained by diluting the emulsion composition immediately after preparation with water at a concentration of 1 wt% is less than 0.5, which is measured at a wavelength of 720 nm and cell width of 1 cm in comparison with water. 
IKEHARA teaches an emulsion [0065] prepared by emulsifying an oil phase component and an aqueous phase [0065] component using gum ghatti [0015], [0017].  The gum ghatti is identified as a water soluble polymer (B) in a proportion of 20-97.9% (i.e., 1:5 to 1:97.9)  of the emulsion [0041], which overlaps the claimed amount of 25 parts by weight but not more than 400 parts by weight based on 100 parts by weight (1:4 to 4:1).  Thus, the concentration and ingredients in IKEHARA can very which all would impacts absorbency.  In this regard, it would have been obvious that the absorbency would vary as the ingredients and amounts of ingredients vary. The oil phase component contains a mixture of an 
Additionally, it is noted that applicant has created this parameter of absorbency to evaluate the composition. In this regard, the applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability.  In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Claim 9 recites that the emulsion composition is an O/W type emulsion. 
In [0028] and [0069] of IKEHARA, it is noted that an oil in water emulsion is formed. 

Claim 13 recites a water-containing product prepared through a step of dissolving or dispersing the emulsion composition of claim 1 in an aqueous solvent. IKEHARA teaches that the emulsion can be dried into a powder for later use that includes dispersing the powder in water [0072]. 

Claim 14 recites that the product is a food, a beverage, a fragrance, a cosmetic, a pharmaceutical or a quasi-drug. The emulsion of IKEHARA can be used for foods such as general foods, food with nutrient function claims, food for specified health uses, nutritional supplement, nutritional product, drinks and the like; pharmaceutical products such as therapeutic drug, prophylactic drug, animal drug and the like; quasi-drug, cosmetic, feed and the like  [0070]. 

Claim 16
IKEHARA teaches that a variety of flavorings such as cinnamon, ginger, lemongrass, and peppermint can be added in [0032].  The flavor extracts are hydrophobic and thus oil soluble.

Claim 17 recites that at least one member selected from the group consisting of oil-soluble flavorings.
IKEHARA teaches that carotenoids can be added such as fat-soluble carotenes and specifically beta-carotene [0033].  

Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive. 
	The applicant argues that since the emulsion composition of Ikehara is a powder that the changes to the claims reciting an emulsion overcome the claimed invention.  
However, in [0068], it is noted the IKEHARA does produce an oi-in-water emulsion. The powder is created only to remove water.  
The Applicant also argues that the claimed invention exhibits unexpected results.
In particular, it is argued that Ikehara demonstrates its effect only in the case of a bioactive-substance-containing powder prepared by using gum arabic as a water-soluble polymer in the Examples.  In support of the unexpected results, the applicant cites to Examples 1, 2, 12, 14, 15 and 16. 

However, as noted above, JEFFRIES already teaching that one skilled in the art would have been motivated to blend and/or select certain gum ghatti based on their desired viscosities. JEFRRIES teaches that gum ghatti is a gum of unstable quality so that is often produced in batches to obtain the desired viscosity.  The viscosity of “grade 1” varies from 30 to 400 cP (5 % solution)(pg. 173). 

The results all rely the emulsified preparation being added at 0.5 %.  The results do not establish that any amount of emulsion used will provide the alleged result. Also, TABLE 1 in Example 1 of the present specification shows that very specific oil-soluble materials (i.e., flavoring and solvents) are used in limited amounts yet the claims only broadly require the oil-soluble material is at least one is selected from the group consisting of oil-soluble flavorings, oil-soluble colorants, fat-soluble vitamins, limonene, linalool, nerol, citronellol,  geraniol,  citral,  1-menthol, eugenol, cinnamic aldehyde, anethole, perillaldehyde, vanillin, γ-undecalactone. resveratrol, oil-soluble polyphenols, glycosylceramide, sesamin, phosphatidylserine, coenzyme Q10, ubiquinol, α-lipoic acid, a-linolenic acid, eicosapentaenoic acid, docosahexaenoic acid, omega-6 fatty acids, and phytosterols.  
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791